DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The election with traverse filed April 19, 2021 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1-6, drawn to a drug or combination preparation comprising the drug.
	Additionally, Applicant has elected the species of the invention in which the drug comprises proteins (as opposed to nucleic acids encoding proteins).

2.	Claims 1-11 are pending in the application.  Claims 7-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 19, 2021.

3.	Claims 1-6 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed November 19, 2018 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in the Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Election/Restrictions
5.	Applicant's traversal of the propriety of the restriction and election requirement set forth in the Office action mailed December 22, 2020 is acknowledged.  
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The inventions are patentably distinct for the reasons set forth in the preceding Office action mailed December 22, 2020.
	Because the inventions are patentably distinct for such reasons, the search and considerations necessary to examine the merit of claims directed to any one invention are not the same, nor are they coextensive with the search and considerations necessary to examine the merit of claims drawn to any other invention.  Because different searches and considerations would have to be made in order to examine the merit of claims directed to any one invention, the examination of claims directed to more than one invention would be a serious burden.  
	As explained previously, since the inventions have been shown to be patentably distinct, each from the others, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See M.P.E.P. § 803.
and there would be a serious search and examination burden, if restriction were not required, because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
	Therefore, in light of the various grounds of rejection of the claims directed to the elected invention that follow, it is apparent that more than one of such reasons applies in this case, which indicate that the restriction and election requirement have been properly made.
Accordingly, the restriction and election requirement set forth in the Office action mailed December 22, 2020 is deemed proper and therefore made FINAL.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 1-6 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely November 19, 2018.

Specification
7.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application is a continuation of Application Serial No. 14/761,632.  The prior filed application has since been abandoned; yet the specification does not properly indicate the status of this application.  
Appropriate correction is required.

Claim Objections
8.	Claims 1-6 are objected to as being drawn in the alternative to the subject matter of a non-elected species of the invention.

Claim Rejections - 35 USC §101
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

10.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is or includes subject matter that is not patent eligible. Based upon an analysis with respect to the claims, as a whole, the claims do not recite something significantly different than a judicial exception. The rationale for this determination is explained below: 
The claims are directed to a judicial exception to 35 U.S.C. § 101, namely a composition comprising proteins or nucleic acid molecules, which are not markedly 
Granzyme B is a naturally occurring protein, as is its inactive precursor form (i.e., preprogranzyme B). Both proteins are produced naturally by cytotoxic T lymphocytes and natural killer cells. Tobacco etch virus protease is also a naturally occurring protein produced by plant cells upon infection with the virus.
As claimed neither protein is substantially altered and cannot be distinguished from the naturally occurring proteins. The mere aggregation of these proteins together as a formulation intended for use as a drug does not change the structure of the proteins and the mere inclusion in the formulation of an optional excipient, for example, does not alter their structures.
With particular regard to claim 3, although the claim recites the inactive form of granzyme B is a fusion protein, the claim does not specify the nature of the fusion protein or more particularly the identity of a protein that is fused to the inactive form of granzyme B.  Accordingly the claimed invention is not distinguished by the claim from the naturally occurring inactive form of granzyme B.1 
With particular regard to claim 4, although according to the claim the inactive form of granzyme B is a fusion protein, the claimed invention comprises tobacco etch virus protease, which is indistinguishable from the naturally occurring protein; and furthermore according to the language of the claim the drug comprises “a functional variant”2 of the fusion protein, which, absent a showing otherwise, may be a protein that is indistinguishable from a naturally occurring inactive form of granzyme B. 

Thus the claims are drawn to non-statutory subject matter, since, as written, the claims do not sufficiently distinguish the invention from products that exist naturally (e.g., the proteins or nucleic acid molecules to which the claims are directed); and so, whether isolated or not, the claimed invention is not markedly different from such naturally occurring products. See Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980). Then, too, although the claims are drawn to a composition comprising proteins, whether isolated or not, none of the proteins are necessarily altered or rendered substantially different from those occurring in nature3. To be patent eligible, a claimed product must be both non-naturally occurring and markedly different from naturally occurring products. See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) in which the Court stated:

Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry. In Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 [76 USPQ 280] (1948), this Court considered a composition patent that claimed a mixture of naturally occurring strains of bacteria that helped leguminous plants take nitrogen from the air and fix it in the soil. Id., at 128-129. The ability of the bacteria to fix nitrogen was well known, and farmers commonly “inoculated” their crops with them to improve soil nitrogen levels. But farmers could not use the same inoculant for all crops, both because plants use different bacteria and because certain bacteria inhibit each other. Id., at 129- ISO. Upon learning that several nitrogen-fixing bacteria did not inhibit each other, however, the patent applicant combined them into a single inoculant and obtained a patent. Id., at 130. The Court held that the composition was not patent eligible because the patent holder did not alter the bacteria in any way. Id., at 132 (“There is no way in which we could call [the bacteria mixture a product of invention] unless we borrowed invention from the discovery of the natural principle itself ”). His patent claim thus fell squarely within the law of nature exception. So do Myriad's. Myriad found the location of the BRCA1 and BRCA2 genes, but that discovery, by itself, does not render the BRCA genes “new ... composition^] of matter,” 

Id. 1979. Accordingly in Funk Brothers See Co. the Court decided that the claimed composition of bacterial was not patent eligible because the mere aggregation of naturally occurring bacteria together as an “inoculant” does not change the structure of the bacteria. Similarly, in this case, the mere aggregation of naturally occurring proteins and/or naturally occurring nucleic acids encoding proteins does not changes their structures. So, it for these reasons also that the claims are deemed to be drawn to nonstatutory subject matter.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

13.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-6 are indefinite for the following reasons:
	(a)	The claimed invention comprises an inactive form of granzyme B (i.e., a polypeptide comprising SEQ ID NO: 2) or a “functional variant" thereof. It further comprises tobacco etch virus protease (i.e., a polypeptide comprising SEQ ID NO: 4) or a “functional variant” thereof. It is however unclear what function the claimed functional variants of the inactive form of granzyme B and the tobacco etch virus protease must have so as to be regarded as agents suitably used in formulating the invention.4  Not 5
 	(b)	Although the claimed invention is a drug intended for use in treating or preventing cancer or a tumor disease, it comprises an "inactive" form of granzyme B comprising SEQ ID NO: 2.  How is an inactive form of granzyme B supposed to have any effect upon cancer or tumor cells when administered to a patient afflicted with cancer or a tumor disease?  Perhaps the subject matter regarded as the invention is a composition comprising an active form of granzyme B, but then why does the claim require the drug to be comprised of an inactive form of the enzyme? 
(c)	According to claim 3 the inactive form of granzyme B is a fusion protein but the claim does not specify the nature of the constituent protein of which the fusion is comprised apart from the inactive form of granzyme B; what is the claimed invention and of what protein other than the inactive form of granzyme B is it comprised?
(d)	Claim 3 recites, “wherein SEQ ID NO: 2 or a functional variant thereof is obtained by means of cleavage by tobacco etch virus protease […] or a functional variant thereof”, but SEQ ID NO: 2 is an amino acid sequence and not a protein.  So then what does it mean that an amino acid sequence (SEQ ID NO: 2) is “obtained by means of cleavage by tobacco etch virus protease”?  What is a “functional variant” of an amino acid sequence (SEQ ID NO: 2)?  How is it that a “functional variant” of an amino acid sequence is “obtained by means of cleavage by tobacco etch virus protease”?  What subject matter is that is regarded as the invention?  It is unclear.
(e)	Claim 4 recites ENLYFQ (SEQ ID NO: 6) or ENLYFQG (SEQ ID NO: 7) is ligated with the N-terminus of SEQ ID NO: 2” but what if the drug contains an inactive 
(f)	Claim 4 recites “SEQ ID NO: 2 or a functional variant thereof is obtained or released by means of cleavage by tobacco etch virus protease […] or a functional variant thereof”, but SEQ ID NO: 2 is an amino acid sequence and not a protein.  So then what does it mean that an amino acid sequence (SEQ ID NO: 2) is “obtained by means of cleavage by tobacco etch virus protease”?  What is a “functional variant” of an amino acid sequence (SEQ ID NO: 2)?  How is it that a “functional variant” of an amino acid sequence is “obtained by means of cleavage by tobacco etch virus protease”?  What subject matter is that is regarded as the invention?  It is unclear.
Must the fusion protein of which the drug is comprised be cleaved or released by means of cleavage by tobacco etch virus protease in order to be regarded as the invention?  What if the fusion protein of which the drug is comprised is not cleaved or released?  It is still regarded as the invention?  Again what subject matter is it that is regarded as the invention?  It is unclear.
 (g)	Claim 5 is drawn to a “combination preparation” containing the drug of claim 1, but what is "a combination preparation"?  This term is not expressly defined by the specification to have any particular meaning.  Whatever it is, it contains a drug and it might also comprise an excipient or an additive, but how might one know or ascertain the metes and bounds of the subject matter that is regarded as the invention since it is not clear what does or does not constitute "a combination preparation"?
(h)	With regard to claims 5 and 6, according to claim 5 the “combination preparation” contains the drug of claim 1 and according to claim 1 the drug is intended for use in the treatment and/or prophylaxis of cancer or tumor diseases; but according to claim 6, which depends from claim 5, the combination preparation is intended “for use in the treatment and/or prophylaxis of cancer or tumor diseases in humans and animals”, which, if claim 6 is a proper dependent claim, must indicate that the combination preparation containing the drug of claim 1, which is intended for use in the treatment 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second 6.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

14.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

15.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, although it is unclear how the claims should be construed or what subject matter it is that is regarded as the invention7, it might be presumed that the invention is a composition comprising a mixture of two proteins:  an inactive form of granzyme B or a functional variant thereof and tobacco etch virus protease or a functional variant thereof.  Even if this presumption were to be made, it would still not be clear how an inactive form of granzyme B might ever be expected to be suitably and effectively used as intended to treat or prevent cancer.  Moreover it would not be clear how or why a functional variant of an inactive form of granzyme B might ever be suitably and effectively used as intended to treat or prevent cancer.  An inactive protein is inactive – it has no function.  
The composition comprises tobacco etch virus protease, but why would this protein ever be expected to be suitably and effectively used as intended to treat or prevent cancer?  There appears to be no factual evidence indicating that it can be used to treat or prevent cancer.  
Notably an inactive form of granzyme B comprising the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 3 does not appear to comprise an amino acid sequence that is recognized by the protease, which might expected to be cleaved by the protease. 
Claims 3 and 4 recite the inactive form of granzyme B is “a fusion protein” 8, which makes it even less clear which protein is used to formulate the claimed invention because contrary to the language of the claims neither granzyme B nor any of its naturally occurring inactive forms is a fusion protein.  
per se, has no function (it is an abstract representation of the primary structure of a protein) and the inactive form of granzyme B has no function; so that how might a “functional variant” of SEQ ID NO: 2 or an inactive form of granzyme B comprising SEQ ID NO: 2 ever be envisaged or recognized? 
Even if the drug was comprised of a fusion protein comprising an inactive form of granzyme B comprising the amino acid sequence of SEQ ID NO: 2 and at its N-terminus the amino acid sequence of SEQ ID NO: 6 such that the N-terminus peptide might be cleaved by the protease to release the polypeptide of SEQ ID NO: 2, because this polypeptide is inactive, it is still not clear how or why such a drug should be expected to be effectively used to treat or prevent cancer.
Then, even if by whatever means, the inactive form of granzyme B might become activated, it is aptly noted that Prakash et al. (Immunol. Cell. Biol. Mar-Apr 2009; 87 (3): 249-54) teaches active and zymogen forms of granzyme B are constitutively released from cytotoxic T lymphocytes (CTLs), even in the absence of target cell engagement; see entire document (e.g., the abstract).  As this is the case, because tumors still develop in animals, how or why might it be expected that the delivery of the drug (comprising an inactive form of granzyme B, even if once it is delivered it becomes activated) should be expected to prevent or even treat cancer in animals?  The disclosure by Prakash et al. would suggest that delivery of inactive or active forms of granzyme B should not be expected to be found to be effective to prevent or treat cancer in animals.  This is because these proteins are constitutively secreted by CTLs and though present do not prevent or apparently treat cancer.
With further regard to the “functional variants” of inactive granzyme B and tobacco etch virus protease, because the variants need not have any particular structure and are only described by this application has having “a related function”, it would not be possible for one skilled in the art to immediately envisage, recognize, or distinguish at least a 
“[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes at least a substantial number of the proteins (e.g., fusion proteins) or functional variants thereof that are suitably and effectively used to prevent or treat cancer.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Here is it aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to inhibit the growth of a tumor, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding proteins or variants thereof that can be used to formulate the claimed invention for use in preventing or treating cancer; without such proteins or variants thereof, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify proteins that might be used in practicing the claimed invention by screening for proteins or structural variants thereof to determine which, if any, are effectively used to prevent or treat cancer, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). 
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed drugs or the proteins of which the drugs are comprised, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

17.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice9), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Ignoring the fact that it would not ordinarily be thought that delivery of inactive enzyme should be effective to prevent or treat cancer, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “a functional variant” of a polypeptide having no particular function (i.e., an inactive form of an enzyme), but which is nevertheless useful in preventing or treating cancer; as illogical as that may be, Applicant is reminded that defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
18.	No claim is allowed.

19.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	WO2018167105-A1 teaches a drug for treating cancer, which comprises a fusion protein comprising a caspase, which is cleaved and released upon cleavage by tobacco etch virus protease.
	WO2014111553-A1 teaches a drug for treating cancer, which comprises a fusion protein comprising granzyme B, which is cleaved and released upon cleavage by tobacco etch virus protease.
	Gray et al. (Cell. 2010 Aug 20; 142 (4): 637-46) teaches activation of caspases with an engineered small molecule-activated protease derived from tobacco etch virus protease.
	Parks et al. (Anal. Biochem. 1994 Feb 1; 216 (2): 413-7) teaches release of proteins and peptides from fusion proteins using a recombinant TEV protease; moreover Parks et al. teaches the ready separation of an affinity tag and the protease's amino acid sequence, both of which can be positioned at the N-terminus, from the cleaved product of interest.
	Shih et al. (Protein Sci. 2005 Apr; 14 (4): 936-41) teaches self-cleavage of fusion protein in vivo using TEV protease to yield a desired protein product. Weidle et al. (Cancer Genomics Proteomics. 2012 May-Jun; 9 (3): 119-33) teaches targeting fusion proteins comprising granzyme B and other cytotoxic proteins to the site of a tumor as a means for treating cancer. 
Theranostics. 2012; 2 (2): 156-78) reviews protease-activated drug development. 
Rousalova et al. (Int. J. Oncol. 2010 Dec; 37 (6): 1361-78) reviews granzyme B-induced apoptosis in cancer cells and its regulation.
Kostallas et al. (PLoS One. 2011 Jan 18; 6 (1): e16136; pp. 1-10) teaches an analysis of the substrates cleaved by TEV protease and discloses that that a strong consensus cleavage recognition site has the amino acid sequence of ENLYFQG. 
Smyth et al. (J. Immunol. 1995 Jun 15; 154 (12): 6299-305) teaches expression of recombinant human granzyme B and its activation. 
McGuire et al. (J. Biol. Chem. 1993 Feb 5; 268 (4): 2458-67) teaches proenzyme activation of granule serine proteases (e.g., granzyme B). 
Jenne et al. (Immunol. Rev. 1988 Mar; 103: 53-71) reviews granzymes. 
Pham et al. (Proc. Natl. Acad. Sci. USA. 1999 Jul 20; 96 (15): 8627-32) teaches processing and activation of granzyme B.
Carrington et al. (Proc. Natl. Acad. Sci. USA. 1988 May; 85 (10): 3391-5) teaches the cleavage site recognized by TEV as well as a signal peptide that is cleaved from a fusion protein by TEV.
Atkinson et al. (Br. J. Pharmacol. 2008 Apr; 153 (7): 1344-52) teaches prodrug strategies involving the activation of a drug upon cleavage of the prodrug by a protease.

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        


slr
May 10, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably claim 3 recite, “wherein SEQ ID NO: 2 or a functional variant thereof is obtained by means of cleavage by tobacco etch virus protease […] or a functional variant thereof”, but it is not clear how or why this recitation should be read as distinguishing the claimed invention from the naturally occurring protein or a naturally occurring proteolytic fragment thereof that is produced upon cleavage of the intact naturally occurring protein.  Besides, it is not clear how the claim should be construed because SEQ ID NO: 2 is an amino acid sequence and not a protein and it unclear what is meant by the recitation, “wherein SEQ ID NO: 2 or a functional variant thereof is obtained by means of cleavage by tobacco etch virus protease […] or a functional variant thereof”.  How is an “amino acid sequence” obtained by means of cleavage by a protease?  What is “a functional variant” of an amino acid sequence and how is it obtained by means of cleavage by a protease?  The indefiniteness of the claim language is further addressed in the rejection of claim 3 under 35 U.S.C. § 112, second paragraph, which follows.   
        
        2 The specification defines the term “functional variant” to mean “polypeptides or nucleic acids that are functionally related with the inventive peptide” (page 12 of the specification) and presumably a naturally occurring inactive form of granzyme B is functionally related to the fusion protein, which comprises the amino acid sequence of SEQ ID NO: 2 (i.e., the amino acid sequence of an inactive form of granzyme B).
        3 Notably, not all differences rise to the level of marked differences, e.g., merely isolating a nucleic acid and perhaps even changing its structure in the process (by breaking bonds) does not create a marked difference in structure between the isolated nucleic acid and its naturally occurring counterpart. Instead, a marked difference must be a significant difference (i.e., more than an incidental or trivial difference)
        4 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        5 Notably the specification defines the term “functional variant” to mean “polypeptides or nucleic acids that
        are functionally related with the inventive peptide” (page 12 of the specification). It is however unclear when or how any given polypeptide should be regarded as “functionally related” to the inventive peptide, especially since it is unclear which polypeptide is regarded as the inventive peptide and what, if any, function it must have.

        6 See M.P.E.P. § 2172 (II).
        7 See the above rejection of the claims under 35 U.S.C. § 112, second paragraph.
        8 A “fusion protein” is understood to be chimeric protein encoded by a recombinant nucleic acid molecule created by linking the coding sequence of a first protein to the coding sequence of a second protein within a single open reading frame.  It follows that one cannot define or describe “a fusion protein” by simply naming or describing one of the proteins of which it is comprised.
        9 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.